Citation Nr: 9919145	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for recurrent lumbar 
discectomy (low back disability).  The veteran timely 
appealed this determination to the Board.

In numerous statements the veteran asserted that he is not 
able to work due to his low back disability.  In addition, in 
a November 1996 decision, the Social Security Administration 
(SSA) concluded that the veteran has been unable to work in 
part, due to his low back disability, since January 1988.  In 
light of the following decision establishing service 
connection for lumbosacral adhesive arachnoiditis, lateral 
recess spinal stenosis at L4-L5, and post-laminectomy 
syndrome with partial right foot drop, the record raises the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue is not currently before the Board and 
it is referred to the RO for appropriate action.

In his December 1995 Substantive Appeal, the veteran 
requested that he be afforded a hearing before a Member of 
the Board.  However, in a signed statement, dated in May 1999 
and received at the RO that same month, the veteran indicated 
that he did not want such a hearing.  The veteran's hearing 
request is thus deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(1998).  Accordingly, the Board will proceed with the 
consideration of the issue on appeal on the basis of the 
current record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence of record 
indicates that the veteran's current lumbosacral adhesive 
arachnoiditis, lateral recess spinal stenosis at L4-L5, and 
post-laminectomy syndrome with partial right foot drop is the 
result of a chain of events originating with an in-service 
injury during his active military service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral adhesive 
arachnoiditis, lateral recess spinal stenosis at L4-L5, and 
post-laminectomy syndrome with partial right foot drop, have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran was seen in 
February 1966 for complaints of low back pain following his 
lifting of heavy suitcases and was diagnosed as having 
lumbosacral strain.  No other low back complaints were noted 
during service, and at separation, the veteran's spine was 
reported as normal.

The post-service medical evidence includes private and VA 
medical records and reports, dated from March 1975 to 
November 1997; a transcript of the veteran's testimony at a 
hearing conducted before a hearing officer at the RO in 
September 1996; an undated lay statement submitted by his 
mother, now deceased, as well as his spouse's October 1996 
lay statement; the November 1996 determination of the SSA; 
and statements of the veteran.

The claims folder contains voluminous private medical records 
and reports that show that the veteran has received 
significant formal medical care for low back disability since 
at least March 1975.  In this regard, the Board observes 
that, annexed to his December 1994 application for service 
connection, the veteran identified no less than 20 physicians 
who had treated him for this disability since his period of 
active duty (despite the fact that a March 1975 
hospitalization report from Dover General Hospital and 
Medical Center (Dover Hospital) lists only prior treatment 
for low back problems by an unidentified chiropractor).  In 
any event, there is no question that the veteran currently 
suffers from low back disability.  As this claim thus turns 
resolution of the question of whether there is a relationship 
between any current back disabilities and the veteran's 
period of active service, with the exception of the initial 
records of medical treatment for low back disability dated 
from March to April 1975, and lay evidence associated with 
the record, only the medical evidence pertinent to resolution 
of that question is set forth below. 

As noted above, the earliest post-service medical evidence 
that shows that the veteran had a low back disability are 
hospitalization reports from Dover Hospital dated from March 
to April 1975.  Those reports reflects that, in March 1975, 
the veteran reported that he had suffered from back pain and 
right lower extremity numbness intermittently "for many 
months," and that he had even sought from a chiropractor.  
Physical examination disclosed that the veteran was tilted to 
the left one and one-half inches, had "intense" paraspinal 
muscle spasm bilaterally, and had positive straight leg 
raising on the right at 40 degrees, with a weak extensor 
hallucis longus.  The diagnosis was probable low back 
derangement with probable disc disease.  Records from Dover 
Hospital dated a few days later show that a myelogram 
revealed that the veteran had a herniated lumbar disc at L4-
L5, primarily on the right side.  A laminectomy was 
performed, and subsequent medical records reflect that, 
although he continued to suffer from "minor back problems," 
he was able to function without "significant" difficulty.

The medical evidence thereafter discloses that in January 
1988, the veteran injured his back subsequent to a fall that 
occurred while walking on ice.  That same month, X-rays 
revealed that the veteran had a pronounced disc bulge at L3-
L4 with large disc herniation at L4-L5, centrally and to the 
right, with marked compression of the thecal sac.  In 
February 1988, a second laminectomy was performed, and the 
voluminous medical evidence in the claims folder shows that 
the veteran has received regular continuing treatment for 
significant low back and related disabilities since that 
time.

Medical reports prepared by a number of private physicians, 
dated from October 1989 to June 1993, include a notation, 
apparently based on the veteran's reported history, that his 
back problems "began" in 1974 or 1975.  However, the 
reports do not reflect that any of the physicians reviewed 
the veteran's previous medical records, and such notations do 
not appear to constitute an "opinion" as to the etiology of 
the veteran's disability.  

During a December 1994 VA examination, the veteran provided a 
history of having sustained a low back injury during his 
period of active duty.  In addition, he reported that "on a 
number of occasions" during service, he experienced 
discomfort in his back subsequent to unloading trucks.  The 
examiner observed that in 1975, and thereafter in 1988 and 
1993, the veteran underwent surgery to treat his low back 
disabilities.  In addition, he noted that, as a result of the 
second procedure, the veteran developed right foot drop.

The examination disclosed that the veteran did not have 
"significant" paraspinal muscle spasm and that he did not 
exhibit pain on palpation of the sacroiliac joints.  There 
were trace reflexes with augmentation of the patellar region 
and 1+ reflexes with augmentation of the Achilles region, 
bilaterally.  The physician further reported that the dorsal 
foot extensors on the right side appeared to be weaker than 
those on the left, but the veteran was able to toe and heel 
walk.  In addition, he indicated that the veteran had 
positive straight leg raising at 80 degrees.  The diagnosis 
was recurrent lumbar discectomy.  Significantly, with regard 
to the etiology of the disability, the examiner stated, "The 
relationship of the current problems to the event that 
occurred when the patient was in the service in 1965 is 
really impossible for this examiner to determine at this 
time."

The record also contains the January 1996 report of Dr. Horia 
H. Schwartz, the veteran's private physician.  At the outset 
of his report, Dr. Schwartz indicated that, in addition to 
considering the veteran's current complaints and reported 
history, he reviewed medical records and reports that 
detailed the extensive treatment the veteran received for his 
low back problems from 1975 to 1994.  Based on the above, Dr. 
Schwartz indicated that the veteran suffered from low back 
pain that was aggravated by "anything physical."  He stated 
that the pain was mostly on the left side of the hip and low 
back, that it radiated to left side, but that the veteran 
also had right-sided pain with a dropped foot on that side.  
In addition, he noted that, despite wearing ankle and foot 
orthotic devices in both shoes, the veteran limped on the 
right side and had a "definite right foot drop." Dr. 
Schwartz further reported that he had extensive atrophies 
involving both lower extremities.

In addition, Dr. Schwartz noted that although the veteran did 
not appear to be in much pain during the examination, he 
observed that the veteran was treating this problem with 
"relatively large doses of Prednisone."  Dr. Schwartz 
further indicated that the veteran's range of motion was 
"extremely limited," with no more than 10 degrees of 
forward flexion.  The veteran was unable to laterally bend or 
rotate, and the examiner stated that he had "a pronounced 
Trendelenburg on the right side."  He also reported that 
paravertebral musculature on palpation revealed "nothing but 
fibrotic changes."  No reflexes were detected and the 
examiner indicated that the veteran had positive straight leg 
raising and weakness, bilaterally.  The impression of the 
physician was that the veteran had a chronic low back 
syndrome with extensive myofascitis and, most likely, 
degenerative disc disease with extensive arachnoiditis and 
impingement-like syndrome that was secondary to extensive 
scar formation, which in turn was secondary to multiple 
surgical decompressions.  The examiner also diagnosed the 
veteran as having persistent radiculopathy with a foot drop 
on the right side.

With respect to the etiology of these disorders, Dr. Schwartz 
opined that there was "a definite causal relationship[,] 
with a trail going back to the injuries sustained during 
military service."  In addition, subsequent to summing up 
the history or the veteran's low back problems, he reaffirmed 
his conclusion by stating, "In my opinion, and based on 
reasonable medical probability, your condition is directly 
and causally related to the injuries occurring during your 
military service."

During an August 1996 RO hearing, the veteran testified that 
he had no low back problems prior to service.  In addition, 
he stated that he suffered multiple back injuries during 
service, although he acknowledged that he had sought 
treatment for this disability on only one occasion.  In this 
regard, the veteran indicated that, during service, his back 
problems "were on and off."  He further noted that he was 
placed on light duty subsequent to his initial back injury in 
1966 and maintained that he had had low back problems since 
that time.  In addition, he testified that he initially saw a 
podiatrist for his problems, but that in 1975, he was told 
that his foot problems were related to his sciatica, which 
was diagnosed at that time.  The veteran stated that from 
1975 to 1988, he received treatment for his low back problems 
from a chiropractor.  During the hearing he also referenced 
the positive medical opinion provided by Dr. Schwartz, as 
well as the December 1994 VA examiner's inability to offer a 
medical opinion with regard to the etiology of his low back 
problems.  Finally, he noted the affidavit of his mother, who 
he testified was unable to testify at the hearing because she 
was very ill; a Certificate of Death shows that his mother 
died of metastatic ovarian carcinoma in December 1996.

In her lay statement, pertinent parts of which were read into 
the hearing transcript, the veteran's mother indicated that 
the veteran resided with her prior to his period of active 
duty.  In addition, she reported that she kept in regular 
touch with the veteran during his period of military service, 
and that, during that time, the veteran complained of having 
low back pain.  Finally, she stated that after the veteran 
was discharged from active duty, he again resided with her, 
and that, during that time, he continued to complain of 
having low back pain, which required surgery in April 1975.

In an October 1996 lay statement, the veteran's spouse 
reported that she met the veteran in 1972, that they were 
married in 1973, and that they had lived together since that 
time.  She further stated, "From the time of our marriage, 
[the veteran] complained to me of episodes of low back pain 
he was experiencing.  This back problem continued and grew 
progressively worse[,] eventually incapacitating him totally 
and requiring back surgery in April, 1975."

Further, as noted above, in November 1996, SSA determined 
that the veteran was entitled to disability benefits due to 
"severe disorders of the lumbosacral spine, status post 
multiple surgical procedures, as well as an adjustment 
disorder."  In addition, although the determination reflects 
that the veteran initially became entitled to these benefits 
in January 1988, it did not address whether the veteran's low 
back problems were related to his period of service.

In November 1997, the veteran was afforded a second VA 
examination.  At the outset of his report, the physician 
indicated that he had reviewed the claims folder.  In 
addition, he noted the veteran's reported history of having 
had low back problems "off and on" during service.  The 
physician also observed that from 1971 to 1974, subsequent 
his discharge, the veteran attended college.  He added that, 
during that time, the veteran worked as a part-time 
repairperson, a job that did not involve heavy lifting.  
Further, the veteran denied sustaining any work-related 
injuries in that position.

The physician reported that, during that time, the veteran 
began experiencing the onset of neurological symptoms in his 
right foot and that he was thereafter diagnosed as having 
sciatica.  In April 1975, the veteran underwent an L4-L5 
laminectomy with discectomy.  He continued to have 
discomfort, and in 1975 the veteran also had a panopaque 
myelogram.  He was subsequently diagnosed as having 
arachnoiditis, which was "said to be secondary to the 
myelogram."  The veteran had ongoing low back discomfort, 
and subsequently underwent an L3-L5 laminectomy.  Thereafter, 
private physicians diagnosed him as having lateral spine 
stenosis and he underwent a diagnostic nerve block, which 
relieved some of his symptoms.  In 1993, however, the veteran 
had lumbar decompression surgery for his lateral spine 
stenosis.  In addition, the physician reported that the 
veteran initially presented to VA in 1994, and in December 
1994, a VA examiner indicated that "the association between 
his current back problems and his original military injury 
could not be made."  The physician further noted that the 
veteran was seen by Dr. Schwartz in January 1996 for an 
independent medical examination, and that Dr. Schwartz 
concluded that there was a causal relationship between his 
original injury during service and his ongoing low back 
problems.  Finally, the examiner observed that the veteran 
was currently receiving VA outpatient care for his low back 
problems at the East Orange, New Jersey, VA Medical Center.  
In this regard, he indicated that an MRI conducted at that 
facility in August 1997 revealed that the veteran had 
"clumping of the nerve root consistent with arachnoiditis, 
grade one anterior spondylolisthesis of L4-L5 as well as 
post-operative changes around L3-L5."

The examination revealed that the veteran was symptomatic and 
exhibited low back discomfort in the left lumbar region but 
that he had no radicular symptoms.  The physician indicated 
that the discomfort was aggravated by prolonged standing or 
sitting.  In addition, he reported that the veteran used a 
lumbosacral corset and a TENS (transcutaneous electrical 
nerve stimulation) unit, as well as Percocet, and Tylenol 
with codeine to treat the disabilities.  The veteran had mild 
muscle atrophy in the lower leg region, and manual muscle 
testing revealed that he had 4/5 strength for dorsiflexion of 
the ankle and toes.  Range of motion studies of the veteran's 
low back disclosed that he had flexion to 70 degrees, 
extension to 25 degrees and lateral bending to 20 degrees.  
The diagnoses were post-laminectomy syndrome with evidence of 
partial right foot drop; lumbosacral adhesive arachnoiditis, 
status post myelogram; and lateral recess spinal stenosis at 
L4-L5 with status post decompressive surgery.  In addition, 
in response to the RO's inquiry regarding the etiology of the 
veteran's low back problems, the physician stated,

I feel that the patient's present back 
disorder is related to his original 
service-connected injury.  I feel that 
when he was in the military, in his early 
[20s], he likely suffered from a disc 
bulge which later became frankly 
herniated and [led] to a nerve root 
compression with associated foot drop.  
The arachnoiditis is a direct consequence 
of the myelogram that he had performed in 
an attempt to fully evaluate his back.  
The lateral recess stenosis is also a 
result of a previous surgery.

Finally, in numerous statements, the veteran maintained that 
he has had chronic low back problems since initially injuring 
his back while lifting heavy items during service.  In this 
regard, he provided a "service connection timeline," in 
which he stated that on various dates, he either sustained 
injuries and/or exhibited low back symptomatology both during 
and subsequent to service.  The veteran also cited to 
38 C.F.R. § 3.303(b), and referenced the lay statements of 
his late mother and his current spouse to support his 
contention that he has complained of having this disability 
since that time.  Further, he pointed to the favorable 
medical opinions provided by Dr. Schwartz and the November 
1997 VA examiner.  In this regard, he cited to the decisions 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Obert v. Brown, 5 Vet. App. 30, 33 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) for the proposition 
that VA is not permitted to reject medical opinion evidence 
by substituting in its stead its own unsubstantiated medical 
conclusions.

Analysis

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for low back disability is "well grounded," 
meaning he has submitted evidence sufficient to show that the 
claim is at least "plausible...or capable of substantiation."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  In 
addition, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  In this regard, the 
Board observes that a notation in a March 1975 private 
hospitalization record indicates that the veteran received 
treatment for his low back problems prior to that date from a 
chiropractor.  In addition, at his August 1996, he testified 
that from 1975 to 1988, he received treatment for continuing 
low back problems from a chiropractor.  To date, the veteran 
has not identified either examiner.  Further, the November 
1997 VA examination report reflects that the veteran is 
currently receiving VA outpatient treatment for his low back 
disabilities.  In this regard, the Board observes that VA has 
not made any attempt to obtain these treatment records.  
However, in view of the foregoing, and the fact that the 
Board has reached a favorable disposition in the current 
appeal (the establishment of service connection for 
lumbosacral adhesive arachnoiditis, lateral recess spinal 
stenosis at L4-L5, and post-laminectomy syndrome with partial 
right foot drop), the Board finds that the veteran is not 
prejudiced by its review of the claim on the basis of the 
current record.  See Allday v. Brown, 7 Vet. App. 517, 530 
(1995) (the duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic condition, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Based on a careful review of the record, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran's lumbosacral adhesive arachnoiditis, lateral recess 
spinal stenosis at L4-L5, and post-laminectomy syndrome with 
partial right foot drop are related to his active military 
service.  In reaching this determination, the Board notes 
that the only medical evidence that specifically addresses 
whether the veteran's chronic low back disabilities are 
related to his period of military service are the December 
1994 and November 1997 VA examination report and the January 
1996 private medical report.  However, as noted above, the 
examiner who conducted the December 1994 examination 
indicated that he was unable to offer an opinion on the 
existence of such a relationship exists; this opinion neither 
supports or militates against the claim.  (It also is 
noteworthy that, at the time of the examination, the medical 
records reflecting the extensive treatment that the veteran 
has received for his low back problems were not associated 
with the claims folder.)  The other two medical opinions, 
which are based on the physicians' examinations of the 
veteran and their review of the veteran's medical records, 
both reflect that the veteran's current low back disabilities 
are etiologically related to his period of service.  These 
are consistent with the chronic low back symptomatology 
reported by the veteran, his spouse and his late mother; the 
Board finds such assertions to be credible.  The only 
evidence that can be construed as "negative" consists of 
the notations in the private medical records that indicate 
that the veteran's low back problems began in 1974 or 1975.  
Because, however, such notations appear to have been based 
solely on a history provided by the veteran, they do not 
appear to constitute medical opinions as such, to be weighed 
against the other evidence of record.  See LeShore v. Brown, 
8 Vet. App. 408 (1995).  

Inasmuch as, for the reasons expressed above, the 
preponderance of the evidence supports the claim, the Board 
concludes that service connection for lumbosacral adhesive 
arachnoiditis, lateral recess spinal stenosis at L4-L5, and 
post-laminectomy syndrome with partial right foot drop, is 
warranted.






ORDER

Service connection for lumbosacral adhesive arachnoiditis, 
lateral recess spinal stenosis at L4-L5, and post-laminectomy 
syndrome with partial right foot drop, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

